                 Case 20-10755-BLS              Doc 283       Filed 06/02/20         Page 1 of 6




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                            Chapter 11

RAVN AIR GROUP, INC., et al.,1                                    Case No. 20-10755 (BLS)

                                    Debtors.                      (Jointly Administered)

                                                                  Status Conference: June 3, 2020 at 1:30 p.m. (ET)

                 NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
             TELEPHONIC AND VIDEOCONFERENCE STATUS CONFERENCE
                 ON JUNE 3, 2020 AT 1:30 P.M. (ET) IN COURTROOM #12

    This hearing will be held telephonically and by videoconference. Please note that you must
      appear through both CourtCall and Zoom. To appear via video conference via Zoom
                           parties should use the following instructions:

                           Topic: RAVN Air - Case No. 20-10755 (BLS)
                    Time: Jun 3, 2020 01:30 PM Eastern Time (US and Canada)

                                        Join ZoomGov Meeting
                            https://debuscourts.zoomgov.com/j/1612609342

                                          Meeting ID: 161 260 9342
                                             Password: 624343

      To appear telephonically via CourtCall, Parties must make prior arrangements with
                           CourtCall by telephone (866) 582-6878.




1
 The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as
follows: Ravn Air Group, Inc. (3047), Ravn Air Group Holdings, LLC (5356), JJM, Inc. (4858), HoTH, Inc. (9957),
Peninsula Aviation Services, Inc. (6859), Corvus Airlines, Inc. (7666), Frontier Flying Service, Inc. (8091), and
Hageland Aviation Services, Inc. (2754). The notice address for all of the Debtors is 4700 Old International Airport
Road, Anchorage, AK 99502.
2
  Any party participating telephonically must make arrangements through CourtCall by telephone (866-582-6878) or
facsimile (866-533-2946).



146484.01601/123352844v.1
                 Case 20-10755-BLS        Doc 283     Filed 06/02/20      Page 2 of 6




STATUS CONFERENCE:

    1.      Debtors’ Motion for an Order (I) Approving Proposed Disclosure Statement and the
            Form and Manner of the Notice of the Disclosure Statement Hearing, (II) Establishing
            Solicitation and Voting Procedures, (III) Scheduling a Confirmation Hearing, and (IV)
            Establishing Notice and Objection Procedures for Confirmation of Debtors’ Plan of
            Liquidation [Dkt. No. 114; 04/27/2020]

            Objection/Response Deadline: May 20, 2020 at 4:00 p.m. (ET) (extended to May
            22, 2020 at 12:00 p.m. (ET); see Dkt. No. 238)

            Objections/Responses Received:

            A.       United States’ Objection and Reservation of Rights to Debtors’ Motion for an
                     Order (I) Approving Proposed Disclosure Statement (II) Establishing
                     Solicitation and Voting Procedures, (III) Scheduling a Confirmation Hearing,
                     and (IV) Establishing Notice and Objection Procedures for Confirmation of
                     Debtors’ Plan of Liquidation [Dkt. No. 236; 05/20/2020]

            B.       Objection of the Official Committee of Unsecured Creditors to Debtors’ Disclosure
                     Statement for the Chapter 11 Plan of Liquidation of Ravn Air Group, Inc. and Its
                     Affiliated Debtors [Dkt. No. 242; 5/22/2020]

            Related Documents:

            C.       [Proposed] Chapter 11 Plan of Liquidation of Ravn Air Group, Inc. and Its
                     Affiliated Debtors [Dkt. No. 112; 04/27/2020]

            D.       [Proposed] Disclosure Statement for the Chapter 11 Plan of Liquidation of
                     Ravn Air Group, Inc. and Its Affiliated Debtors [Dkt. No. 113; 04/27/2020]

            E.       Motion to Shorten Notice Period with Respect to Debtors’ Solicitation
                     Procedures Motion [Dkt. No. 115; 04/27/2020]

            F.       Order Granting Motion to Shorten Notice Period with Respect to Debtors’
                     Solicitation Procedures Motion [Dkt. No. 144; Entered 04/30/2020]

            G.       Notice of Hearing and Objection Date Regarding Disclosure Statement for the
                     Debtors’ Joint Chapter 11 Plan of Liquidation [Dkt. No. 153; 05/01/2020]

            H.       [Proposed] Chapter 11 Plan of Liquidation of Ravn Air Group, Inc. and Its
                     Affiliated Debtors [Dkt. No. 253; 05/26/2020]

            I.       Notice of Filing of Blackline of [Proposed] Chapter 11 Plan of Liquidation of
                     Ravn Air Group, Inc. and Its Affiliated Debtors [Dkt. No. 254; 05/26/2020]




146484.01601/123352844v.1
                 Case 20-10755-BLS           Doc 283     Filed 06/02/20    Page 3 of 6




            J.        [Proposed] Disclosure Statement for the Chapter 11 Plan of Liquidation of
                      Ravn Air Group, Inc. and Its Affiliated Debtors [Dkt. No. 256; 05/26/2020]

            K.        Notice of Filing of Blackline of [Proposed] Disclosure Statement for the
                      Chapter 11 Plan of Liquidation of Ravn Air Group, Inc. and Its Affiliated
                      Debtors [Dkt. No. 257; 05/26/2020]

            L.        Debtors’ Reply in Support of the Debtors’ Motion for an Order (I) Approving
                      Proposed Disclosure Statement and the Form and Manner of the Notice of the
                      Disclosure Statement Hearing, (II) Establishing Solicitation and Voting
                      Procedures, (III) Scheduling a Confirmation Hearing, and (IV) Establishing
                      Notice and Objection Procedures for Confirmation of Debtors’ Plan of
                      Liquidation [Dkt. No. 258; 05/26/2020]

            Status:         The status conference on this matter will go forward.

    2.      Debtors’ Motion for Orders (I)(A) Authorizing and Approving the Bidding Procedures,
            (B) Approving Procedures Related to the Assumption of Certain Executory Contracts
            and Unexpired Leases, (C) Approving the Notice Procedures, (D) Authorizing Entry
            Into One or More Stalking Horse Agreements, and (E) Setting a Date for the Sale
            Hearing; and (II) Authorizing and Approving (A) the Sale of Certain Assets Free and
            Clear of All Liens, Claims, Encumbrances, and Interests, (B) the Assumption and
            Assignment of Certain Contracts, and (C) Payment of Bid Protections, If Applicable
            [Dkt. No. 197; 05/14/2020]

            Objection/Response Deadline: May 20, 2020 at 4:00 p.m. (ET) (extended to May
            25, 2020 at 12:00 p.m. (ET) for the Official Committee of Unsecured Creditors and
            May 22, 2020 at 12:00 p.m. (ET) for all other parties in interest; see Dkt. No. 238)

            Objections/Responses Received:

            A.        Informal Comments from GCI Communication Corp.

            B.        Informal Comments from the United States Department of Justice.

            C.        [Sealed] Objection to the Debtors’ Motion For Orders (II)(A) Authorizing And
                      Approving The Bidding Procedures, (B) Approving Procedures Related To The
                      Assumption Of Certain Executory Contracts And Unexpired Leases, (C)
                      Approving The Notice Procedures, (D) Authorizing Entry Into One Or More
                      Stalking Horse Agreements, And (E) Setting A Date For The Sale Hearing; And
                      (II) Authorizing And Approving (A) The Sale Of Certain Assets Free And Clear
                      Of All Liens, Claims, Encumbrances And Interests, (B) The Assumption And
                      Assignment Of Certain Contracts, And (C) Payment Of Bid Protections, If
                      Applicable [Dkt. No. 249; 5/25/2020]




146484.01601/123352844v.1
                 Case 20-10755-BLS       Doc 283     Filed 06/02/20     Page 4 of 6




            Related Documents:

            D.       Motion of the Debtors to Shorten Notice Period with Respect to the Debtors’
                     Bidding Procedures Motion [Dkt. No. 200; 05/14/2020]

            E.       Objection of the Official Committee of Unsecured Creditors to the Motion of
                     the Debtors to Shorten Notice Period with Respect to the Debtors’ Bidding
                     Procedures Motion [Dkt. No. 201; 05/15/2020]

            F.       Debtors’ Reply in Support of Motion of the Debtors to Shorten Notice Period
                     with Respect to the Debtors’ Bidding Procedures Motion [Dkt. No. 203;
                     05/15/2020]

            G.       Order Granting the Debtors’ Motion to Shorten Notice Period with Respect to
                     the Debtors’ Bidding Procedures Motion [Dkt. No. 238; Entered 05/21/2020]

            H.       Motion of the Official Committee of Unsecured Creditors for an Order
                     Authorizing the Official Committee of Unsecured Creditors to File Under Seal
                     Certain Information Contained in the Objection of the Official Committee of
                     Unsecured Creditors to Debtors’ Motion for Orders (I)(A) Authorizing and
                     Approving the Bidding Procedures, (B) Approving Procedures Related to the
                     Assumption of Certain Executory Contracts and Unexpired Leases, (C)
                     Approving the Notice Procedures, (D) Authorizing Entry Into One or More
                     Stalking Horse Agreements, and (E) Setting a Date for the Sale Hearing; and
                     (II) Authorizing and Approving (A) the Sale of Certain Assets Free and Clear
                     of All Liens, Claims, Encumbrances and Interests, (B) the Assumption and
                     Assignment of Certain Contracts, and (C) Payment of Bid Protections, if
                     Applicable [Dkt. No. 250; 5/25/2020]

            I.       Notice of Filing of Redacted Version of Objection of the Official Committee of
                     Unsecured Creditors to Debtors’ Motion for Orders (I)(A) Authorizing and
                     Approving the Bidding Procedures, (B) Approving Procedures Related to the
                     Assumption of Certain Executory Contracts and Unexpired Leases, (C)
                     Approving the Notice Procedures, (D) Authorizing Entry Into One or More
                     Stalking Horse Agreements, and (E) Setting a Date for the Sale Hearing; and
                     (II) Authorizing and Approving (A) the Sale of Certain Assets Free and Clear
                     of All Liens, Claims, Encumbrances and Interests, (B) the Assumption and
                     Assignment of Certain Contracts, and (C) Payment of Bid Protections, if
                     Applicable [Dkt. No. 251; 5/26/2020]

            J.       Debtors’ Reply in Support of the Debtors’ Motion for Orders (I)(A)
                     Authorizing and Approving the Bidding Procedures, (B) Approving Procedures
                     Related to the Assumption Of Certain Executory Contracts and Unexpired
                     Leases, (C) Approving the Notice Procedures, (D) Authorizing Entry Into One
                     or More Stalking Horse Agreements, and (E) Setting a Date for the Sale
                     Hearing; and (II) Authorizing and Approving (A) the Sale of Certain Assets



146484.01601/123352844v.1
                 Case 20-10755-BLS           Doc 283     Filed 06/02/20    Page 5 of 6




                      Free and Clear of All Liens, Claims, Encumbrances and Interests, (B) the
                      Assumption and Assignment of Certain Contracts, and (C) Payment of Bid
                      Protections, if Applicable [Dkt. No. 259; 05/26/2020]

            K.        Declaration of John T. Young, Jr. in Support of Debtors’ Motion for Orders
                      (I)(A) Authorizing and Approving the Bidding Procedures, (B) Approving
                      Procedures Related to the Assumption of Certain Executory Contracts and
                      Unexpired Leases, (C) Approving the Notice Procedures, (D) Authorizing
                      Entry Into One or More Stalking Horse Agreements, and (E) Setting a Date for
                      the Sale Hearing; and (II) Authorizing and Approving (A) the Sale of Certain
                      Assets Free and Clear of All Liens, Claims, Encumbrances and Interests, (B)
                      the Assumption and Assignment of Certain Contracts, and (C) Payment of Bid
                      Protections, if Applicable [Dkt. No. 260; 05/26/2020]

            L.        Second Joint Stipulation of Facts by Debtors and Committee [Dkt. No. 263;
                      05/27/2020]

            Status:         The status conference on this matter will go forward.




146484.01601/123352844v.1
                Case 20-10755-BLS   Doc 283   Filed 06/02/20   Page 6 of 6




 Wilmington, Delaware                   BLANK ROME LLP
 Date: June 2, 2020
                                        By: /s/ Victoria A. Guilfoyle
                                        Victoria A. Guilfoyle (DE No. 5183)
                                        Stanley B. Tarr (DE No. 5535)
                                        Jose F. Bibiloni (DE No. 6261)
                                        1201 N. Market Street, Suite 800
                                        Wilmington, Delaware 19801
                                        Telephone: (302) 425-6400
                                        Facsimile: (302) 425-6464
                                        Email: guilfoyle@blankrome.com
                                                tarr@blankrome.com
                                                jbibiloni@blankrome.com

                                              -and-

                                        KELLER BENVENUTTI KIM LLP
                                        Tobias S. Keller (pro hac vice)
                                        Jane Kim (pro hac vice)
                                        Thomas B. Rupp (pro hac vice)
                                        650 California St., Suite 1900
                                        San Francisco, California 94108
                                        Telephone: (415) 496-6723
                                        Facsimile: (415) 636-9251
                                        Email: tkeller@kbkllp.com
                                               jkim@kbkllp.com
                                               trupp@kbkllp.com

                                        Counsel to the Debtors and
                                        Debtors in Possession




146484.01601/123352844v.1
